Title: To Thomas Jefferson from Robert Morris, 8 April 1784
From: Morris, Robert
To: Jefferson, Thomas



Sir
Office of Finance 8th. April. 1784.

I have received the Letter which you did me the Honor to write, on the thirtieth of last Month, for which I pray you to accept my Thanks. The Circular Letter, Copy of which you enclosed, has my entire Approbation; and I pray leave to assure the honorable Committee, that while I am favored with the firm support of Congress I shall not shrink from the Difficulties however great with which we are threatened.
The Idea of applying to the Banks for Aid, is in itself a good one, but the present Moment is unfavorable. The Establishment of so many Banks, instead of aiding Credit and facilitating Operations, will for some time to come have a contrary Effect, and it is not without great Difficulty that they will each collect a Capital sufficient to support its own Operations. The struggle to get such Capital places these Institutions in a degree of Opposition to each other injurious to them all. Without going more minutely into that part of the Subject, I take the Liberty to observe farther that as we had no Mint established when the Treaty of Peace took place, and consequently no proper Regulations of our Coin, a great part of it was immediately exported, and the Country being now laden with foreign Goods and having little means of Payment with produce, still farther Exportations of Coin will take place; especially if by the Return of the Public Bills so great an Additional remittance becomes necessary. I shall leave all observations upon this Matter to the good Sense of the Committee, and proceed to mention, farther, that if the Abilities of the several Banks were ever so great, we cannot rely much on their Inclinations unless their respective Directors could clearly see a Prospect of speedy reimbursement from the Taxes. It is therefore a Matter of much Delicacy to make any Proposals to them on the part of Government, for which, and for other evident Reasons, I pray leave to suggest the Propriety of leaving all such Negotiations to the Superintendant of Finance. That Officer has already sufficient Powers to do every thing except granting Premiums for the Loans proposed, and with respect to them, I am clearly of Opinion that none ought to be given. But if, in the last Necessity, that Step should be unavoidable, he may then Apply for Authority. This I conceive to be better than vesting him before hand with such an extensive Power: For the Committee will be pleased to observe, that as the Laws of the several States have fixed the Rate of Interest, Premiums on Loans,  which in their effect [ra]ise the rate of Interest, would be exceptionable as well as odious. It is true that the Situation of Affairs is very disagreable, but it is better to bear up and struggle hard against present Difficulties, than lay the Foundation of future Evils. With perfect Respect, I have the Honor to be Sir, Your most obedient & Humble Servant,

Robt Morris

